[Letterhead of Deutsche Bank Trust Company Americas] Securities and Exchange Commission treet, N.E. Washington, D.C. 20549November 19, 2010 Re:Registration Statement on Form F-6 filed on behalf of China Xiniya Fashion Limited Request for Acceleration Ladies and Gentlemen: Deutsche Bank Trust Company Americas, as Depositary for securities against which American Depositary Receipts are to be issued, hereby requests, pursuant to Section 8(a) of the Securities Act of 1933, as amended, the acceleration of the effectiveness date of the above referenced registration statement by the Securities and Exchange Commission to 4 p.m. (Eastern time) on November 22, 2010. Very truly yours, DEUTSCHE BANK TRUST COMPANY AMERICAS By: /s/Christopher Konopelko Name: Christopher Konopelko Title: Vice President By: /s/Michael Fitzpatrick Name: Michael Fitzpatrick Title: Vice President
